Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) is made and entered into as of
December 22, 2009, by and between World Wrestling Entertainment, Inc. (“WWE”),
on the one hand, and THQ Inc. (“THQ”), on the other hand.  The foregoing are
sometimes each referred to herein as a “Party,” and collectively as the
“Parties.”

 

WHEREAS, WWE brought claims against THQ and THQ/JAKKS Pacific, LLC (“the LLC”),
an entity formed between THQ and Jakks Pacific, Inc. (“Jakks”) in connection
with a certain videogame license with WWE, first in the United States District
Court for the Southern District of New York on October 19, 2004 entitled World
Wrestling Entertainment, Inc. v. JAKKS Pacific, Inc., et al., Case
No. 1:04-CV-08223-KMK (the “Federal Action”) and then in the Superior Court for
the State of Connecticut on October 12, 2006 entitled World Wrestling
Entertainment, Inc. v. THQ Inc. and THQ/JAKKS Pacific, LLC, Case
No. X05-FST-CV-06-5002512S) (the “Connecticut Action”) (together, the
“Actions”);

 

WHEREAS, the Federal Action, as amended, asserted various federal claims under
RICO and the Sherman Act and various then pendant state law claims, centered on
allegations that Jakks, two of its affiliates, and its three highest ranking
executives had been personally involved in directing payments made to WWE’s
former licensing agent, Stanley Shenker, while attempting to procure licensing
rights from the WWE on certain licenses, including the WWE videogame license,
and further asserting that THQ and THQ’s Chief Executive Officer, Brian Farrell,
were legally responsible for the misconduct notwithstanding their lack of
factual involvement in, or knowledge of, the payments made to Shenker by Jakks
(“the Shenker Claims”);

 

WHEREAS, the Connecticut Action as originally filed alleged that THQ and the LLC
had entered into sublicensing arrangements to sell WWE-branded videogames in
Japan and other Asian countries in violation of the June 10, 1998 videogame
license agreement between WWE and the LLC, as amended, (the “1998 License”) and
asserted claims for declaratory relief, breach of contract, unjust enrichment
and violation of the Connecticut Unfair Trade Practices Act (the “Sublicense
Claims”);

 

WHEREAS, on or about May 8, 2007, the Court in the Connecticut Action granted
WWE’s request to amend its complaint to add allegations and state law claims
substantially similar to the Shenker Claims based on state law then pending in
the Federal Action and to “cite in” the other defendants from that action,
including Mr. Farrell;

 

WHEREAS, on or about December 28, 2007, the Court in the Federal Action entered
judgment for the defendants dismissing WWE’s federal claims with prejudice and
dismissing WWE’s state law claims without prejudice, which judgment was affirmed
in an unpublished opinion by the United States Court of Appeals for the Second
Circuit on May 19, 2009;

 

WHEREAS, following the dismissal of the Federal Action by the District Court on
December 28, 2007, WWE sought leave to refile its state law Shenker Claims in
the Connecticut Action, which was granted, such that WWE was asserting in the
Connecticut Action both Shenker Claims and Sublicense Claims;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, on July 1, 2008, THQ filed a cross-complaint against Jakks in the
Connecticut Action;

 

WHEREAS, on August 29, 2008, the Court in the Connecticut Action entered summary
judgment against WWE dismissing all of the Shenker Claims, leaving only the
Sublicense Claims remaining;

 

WHEREAS, WWE has appealed the dismissal of its Shenker Claims in the Connecticut
Action, and that appeal is now pending in the Connecticut Supreme Court (the
“Connecticut Appeal”);

 

WHEREAS, the term of the videogame license between WWE and the LLC expires on
December 31, 2009, but is subject to the LLC’s option to renew the license for
an additional five years contained in Section 3 of the 1998 license (the
“Renewal Right”);

 

WHEREAS, THQ filed a Complaint for Declaratory Relief against Jakks on June 29,
2009 in the Superior Court of the State of California for the County of Los
Angeles, Case No. SC103763 (“the California Action”), seeking a declaration that
Jakks cannot unilaterally renew the WWE videogame license; that THQ need not
consent to such renewal; and that a certain non-competition provision in the LLC
Agreement is void and unenforceable;

 

WHEREAS, Jakks, purporting to act on behalf of the LLC, sent WWE a notice on
June 30, 2009 asserting that the LLC was exercising the Renewal Right of the
1998 License for an additional five years;

 

WHEREAS, WWE has made clear that it does not wish to continue, extend or renew
any business relationship with Jakks due to, inter alia, the secret payments
made to Shenker during the time Jakks was seeking to obtain intellectual
property rights from WWE through Shenker; the failure by Jakks to disclose such
payments to WWE when made; the failure by Jakks to make timely, full and
complete disclosure to WWE regarding such payments when requested to do so; the
failure of Jakks, as the party responsible to do so under the agreements between
THQ and Jakks, to obtain WWE’s written consent to sublicensing; and due to the
lack of good faith and fair dealing generally by Jakks towards WWE;

 

WHEREAS, WWE did not for the foregoing reasons entertain any proposal from Jakks
to renew the toy license with WWE which expires on December 31, 2009;

 

WHEREAS, WWE disputes whether the Renewal Right of the 1998 License is valid and
enforceable under the circumstances;

 

WHEREAS, WWE nevertheless desires to maintain the ability to continue having WWE
videogames in the marketplace and has so advised THQ;

 

WHEREAS, WWE advised THQ that it is willing to continue with a videogame license
relationship with THQ independent of the LLC on terms satisfactory to the
parties;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, THQ desires to maintain a business relationship with WWE in order to
continue its ability to produce and sell WWE videogames;

 

WHEREAS, THQ advised WWE that it had reached an agreement with Jakks whereby the
LLC would not exercise the renewal right in the 1998 license and whereby Jakks
and the LLC agreed to the termination of the 1998 license;

 

WHEREAS, THQ advised WWE that the LLC and Jakks would release THQ from the
non-competition provisions of paragraph 12(c) in the October 25, 1999 Operating
Agreement for the LLC between THQ and Jakks in order to permit THQ to enter into
an independent license with WWE at the termination of the 1998 license on
December 31, 2009.

 

WHEREAS, WWE and THQ desire and intend to resolve the disputes between them and
enter into a conditional license agreement commencing on January 1, 2010.

 

NOW THEREFORE, in consideration of the terms and conditions set forth in this
Settlement Agreement, the Parties agree as follows:

 

1.             Immediate Payment to WWE.  Upon the “Effective Date” (as defined
in Section 5 below), THQ shall pay WWE the sum of Thirteen Million One Hundred
and Seventy-Five Thousand Dollars  ($13,175,000).

 

2.             Dismissals.  Immediately upon execution of this Agreement, WWE
will provide THQ with signed copies of all documents necessary and sufficient
to:

 

(i)            dismiss with prejudice all remaining claims against THQ, Jakks
and the LLC pending in the Connecticut Superior Court and the California
Superior Court, and

 

(ii)           dismiss its Connecticut Appeal with prejudice.

 

These dismissal documents shall have no force or effect, and THQ shall not file
them or cause any other person or entity to file them, prior to the later of the
Effective Date or THQ’s payment of the amount set forth in Section 1 of this
Agreement.  WWE agrees to take any further actions and execute any additional
documents necessary to effectuate the dismissals described herein.  WWE further
agrees not to further pursue any further appeals in the Federal Action.

 

3.             Releases.  As of the Effective Date:

 

3.1           WWE’s Release.  WWE, on behalf of itself and on behalf of each of
its predecessors, successors, parents, subsidiaries, and affiliated and/or
related companies, and each of their respective present and former officers,
directors, employees, representatives, partners, business entities, loan-out
companies, agents, attorneys, insurers, accountants, heirs, executors,
administrators, conservators, assignors and assignees, and each of them (“WWE
Releasing Parties”) hereby knowingly and voluntarily fully and forever releases
and

 

3

--------------------------------------------------------------------------------


 

discharges THQ and its predecessors, successors, parents, subsidiaries, and
affiliated and/or related companies including the LLC, and each of their
respective present and former officers (including Brian Farrell), directors,
employees, representatives, partners, business entities, loan-out companies,
agents, attorneys, insurers, accountants, heirs, executors, administrators,
conservators, assignors and assignees, and each of them (“THQ Releasees”) from
any and all claims, demands, liens, actions, suits, causes of action,
obligations, controversies, debts, costs, attorneys’ fees, expenses, damages,
judgments, orders, and liabilities of whatever kind and/or nature in law, equity
or otherwise, whether now known or unknown, suspected or unsuspected, which have
existed or may have existed, or which do exist or which hereafter can, shall or
may exist, as of the date this Settlement Agreement is executed  except as
follows: (w) the 1998 License will continue in effect as provided in Section 3.4
below; (x) the Warrant Agreement dated August 15, 2003 and amended August 25,
2005 and the related Registration Rights Agreement dated August 15, 2003 (the
“Warrant and Related Registration Rights Agreement”) shall continue in effect;
and (y) nothing in this release shall affect the force and effect, if any, of
the New License from and after the New License Commencement Date; and
(z) nothing in this release shall release Jakks, its affiliates or employees as
further described in Section 3.3 below.  The claims released under this
Section 3.1 are referred to herein as “WWE’s Released Claims.”

 

3.2           THQ’s Release.  THQ, on behalf of itself and on behalf of each of
its predecessors, successors, parents, subsidiaries, and affiliated and/or
related companies including the LLC, and each of their respective present and
former officers, directors, employees, representatives, partners, business
entities, loan-out companies, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, assignors and assignees, and each of
them (“THQ Releasing Parties”) hereby knowingly and voluntarily fully and
forever releases and discharges WWE and its predecessors, successors, parents,
subsidiaries, and affiliated and/or related companies, and each of their
respective present and former officers directors, employees, representatives,
partners, business entities, loan-out companies, agents, attorneys, insurers,
accountants, heirs, executors, administrators, conservators, assignors and
assignees, and each of them (“WWE Releasees”) from any and all claims, demands,
liens, actions, suits, causes of action, obligations, controversies, debts,
costs, attorneys’ fees, expenses, damages, judgments, orders, and liabilities of
whatever kind and/or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, which have existed or may have existed, or
which do exist or which hereafter can, shall or may exist as of the date this
Settlement Agreement is executed except as follows: (w) the 1998 License will
continue in effect as provided in Section 3.4 below; (x) the Warrant and Related
Registration Rights Agreement shall continue in effect; and (y) nothing
contained herein shall affect the force and effect, if any, of the New License
from and after the New License Commencement Date.  The claims released under
this Section 3.2 are referred to herein as “THQ’s Released Claims”.

 

4

--------------------------------------------------------------------------------


 

3.3           The term “Released Claims” means, as applicable, WWE’s Released
Claims and/or THQ’s Released Claims.  The term “Releasees” means, as applicable,
the THQ Releasees and/or the WWE Releasees.  For avoidance of doubt, it is
acknowledged and agreed that none of Jakks or its predecessors, successors,
parents, subsidiaries, and affiliated and/or related companies (other than THQ)
or their respective present and former officers, directors, employees,
representatives, partners, business entities, loan-out companies, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, assignors and assignees (collectively, the “Jakks Parties”), is
intended to be a “THQ Releasee” encompassed within the scope of any release set
forth in this Settlement Agreement.

 

3.4           Except as provided in this paragraph, the above releases shall not
release, waive or excuse THQ’s, the LLC’s or WWE’s ongoing or future obligations
(including, without limitation, any royalty payment and indemnification
obligations) under the 1998 License for the period ending on December 31, 2009,
when it shall terminate.  Any obligations thereunder which expressly or by their
nature survive termination are not altered or modified by this Settlement
Agreement.  The parties also agree that any unrecouped guarantees paid by the
LLC under the New Initiative Term Sheet relating to Casual Games, executed on or
about June 7, 2008 (the “June 7 Term Sheet”), may be recouped from royalties
that would otherwise be payable under the New License solely in respect of the
games and in the Territory described in the June 7 Term Sheet.  Those unrecouped
guarantees are estimated to be, at present, $375,000.

 

3.5           Other or Additional Facts.  Each of the Parties expressly and
knowingly acknowledges that it may hereafter discover facts different from
and/or in addition to those which it now knows and/or believes to be true with
respect to its respective Released Claims, and which, if known to it at the time
it executed this Settlement Agreement, may have materially affected its decision
to execute this Settlement Agreement.  Each of the Parties acknowledges and
agrees, having received the advice of counsel, that by reason of this Settlement
Agreement and the releases contained herein, it is voluntarily and knowingly
assuming any risk of such unknown facts and that this Settlement Agreement shall
be and shall remain in full force and effect in all respects regarding the
Released Claims.


 


3.6           WAIVER OF CIVIL CODE SECTION 1542.  SECTION 1542 OF THE CALIFORNIA
CIVIL CODE PROVIDES:

 

5

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Except as otherwise provided in this Agreement, the Parties, after consultation
with their respective counsel, hereby waive any and all rights and benefits
conferred by the provisions of California Civil Code section 1542 and any
similar law of any state or territory of the United States or other
jurisdiction, with respect to all claims within the scope of the releases
granted above that are presently unknown or unsuspected.

 

4.             Covenants Not to Sue.  Except for the purpose of enforcing the
terms of this Settlement Agreement: (a) the WWE Releasing Parties agree to
refrain and forbear forever from commencing, instituting, prosecuting, or
directly or indirectly participating in, or filing any claim for damages or
demand in connection with, any lawsuit, action or proceeding against the THQ
Releasees, or any of them, based upon any of WWE’s Released Claims, including
without limitation (i) any claim that any of the THQ Releasees should be held
jointly and severally liable with any other defendant in the Actions; (ii) any
proceeding to collect from any THQ Releasee any amounts for which the LLC may be
deemed liable with respect to the Actions; or (iii) any lawsuit, action or
proceeding against the LLC based upon any of the Sublicense Claims; and (b) the
THQ Releasing Parties agree to refrain and forbear forever from commencing,
instituting, prosecuting, or directly or indirectly participating in, or filing
any claim for damages or demand in connection with, any lawsuit, action or
proceeding against the WWE Releasees, or any of them, based upon any of THQ’s
Released Claims.

 

5.             Additional Agreements/Conditions Precedent.  This Agreement shall
not become effective, and shall be null and void, and the rights and obligations
between the Parties hereto shall be such as if this Agreement never existed,
unless and until, prior to 5:00 p.m. Pacific Standard Time on December 31, 2009:

 

(i)            The Parties enter into a license agreement (which, for purposes
of this Settlement Agreement and the New License, shall include a letter dated
December 22, 2009 from Brian Farrell to Vince McMahon relating to the royalty
rate to be paid to WWE over the term of the New License) (collectively the “New
License”), the term of which shall commence only upon the “New License
Commencement Date,” which is hereby defined as January 1, 2010; and

 

(ii)           WWE enters into a release agreement with Jakks on substantially
the same terms as set forth in Exhibit A hereto; and

 

6

--------------------------------------------------------------------------------


 

(iii)          THQ enters into a settlement agreement with Jakks expressly
providing that THQ is not precluded from entering into the New License, agreeing
that the LLC did not renew the 1998 Agreement, agreeing that the 1998 Agreement
is terminated as of December 31, 2009 and dismissing all claims between THQ and
Jakks.  THQ shall provide suitable documentation to WWE evidencing that its
settlement agreement with Jakks contains such provisions.

 

The first date on which all of these conditions have been timely satisfied is
defined as the “Effective Date.” For the avoidance of doubt, the fact that this
Agreement is not effective until the Effective Date shall not allow either party
to terminate it unless the foregoing conditions have not occurred and it is
after 5:00 p.m. Pacific Standard Time on December 31, 2009.

 

6.             Parties to Bear Own Fees and Costs.  Each Party shall bear all of
its fees, expenses, and costs incurred in connection with the Actions and/or
this Settlement Agreement.

 

7.             Authority to Enter into Settlement Agreement.  Each individual
signing this Settlement Agreement warrants and represents that he or she has
full authority to execute the same on behalf of the Party on whose behalf he or
she signs.  Each Party, from and after the Effective Date, hereby agrees to
execute all documents and instruments necessary to implement this Settlement
Agreement.

 

8.             Confidentiality.  The Parties and their attorneys agree that the
terms and conditions of this Settlement Agreement (“Confidential Terms”) shall
remain confidential and shall not be disclosed by either Party or any of its
attorneys except as follows:

 

8.1           Confidential Terms may be disclosed by the Parties to the
following persons on the condition that the Parties or their
representative(s) advise such persons of the confidentiality of the Confidential
Terms and on the condition that such persons sign an agreement to be bound by
this provision:  (a) to tax consultants or preparers, attorneys, accountants or
business managers as necessary for purposes of tax planning and/or the
preparation of tax returns for the Parties, or for the audit of the Parties’
respective financial statements, or for the preparation of filings required or
deemed by counsel to be necessary to comply with applicable laws and regulations
(including without limitation S.E.C. filings), or to enforce or defend any
claims arising from this Settlement Agreement; (b) to immediate family members
and their representatives; (c) to persons whose knowledge is necessary to carry
out the provisions of the Settlement Agreement; and (d) to any other persons who
have a reasonable need for such information provided such persons agree to be
bound by the confidentiality provisions of this Agreement.

 

8.2           Confidential Terms may be disclosed by the Parties as required by
a validly served subpoena or discovery request or by court order, but only after
written notice of either (i) at least ten (10) days prior to such disclosure or
(ii) no more than two (2) business days after a Party’s receipt of the subpoena,
discovery request or court order, whichever is later, to the other Party in
order

 

7

--------------------------------------------------------------------------------


 

to allow such other Party sufficient time to object to disclosure in these
circumstances.

 

8.3           Confidential Terms may be disclosed by either of the Parties as
otherwise required by federal or state law, including to satisfy such Party’s
disclosure obligations under the securities laws.  The parties acknowledge that
the effectiveness of this Agreement on the Effective Date, the amount paid
hereunder, and the effectiveness of the New License may be disclosed in
appropriate SEC filings.  The parties will work together in good faith to make a
joint press release on or about the Effective Date announcing the fact that a
settlement has occurred and the New License has been entered into.

 

9.             No Admission of Liability.  This Settlement Agreement does not
constitute an admission by any of the Releasees of any liability or wrongdoing
whatsoever, including, but not limited to, any liability or wrongdoing with
respect to any of the allegations in the Actions.  The Parties agree that this
Settlement Agreement is the result of a compromise within the provisions of
Connecticut Evidence Code § 4-8; California Evidence Code §§ 1152 and 1154, New
York Civil Practice Law and Rules § 4547 and Rule 408 of the Federal Rules of
Evidence, and any similar statutes or rules, and shall not be used or admitted
in any proceeding for any purpose including, but not limited to, as evidence of
liability or wrongdoing by any Releasee, nor shall it be used for impeachment
purposes, to refresh recollection, or any other evidentiary purpose; provided,
however, that nothing in this Section 9 shall prohibit any Party and/or its
counsel from disclosing the fact, amount and/or terms of this Settlement
Agreement to a court, arbitrator, administrative agency or other tribunal of
appropriate jurisdiction for the purpose of effectuating the provisions of this
Settlement Agreement.  For the avoidance of doubt, each of the Parties expressly
represents, and warrants and agrees (a) that it does not believe that any
provision of this Settlement Agreement is ambiguous and (b) that this Section 9
is subject to the Integration Clause in Section 14.

 

10.           Binding Effect.  Subject to Section 5 hereof, all of the Parties
hereto acknowledge and agree that it is their collective intention to fully,
finally and forever settle and release all matters relating to the Released
Claims.  In furtherance of such intention, in entering into this Settlement
Agreement, subject to Section 5 hereof each Party acknowledges and agrees that
this Settlement Agreement is intended, pursuant to the advice of legal counsel
selected by each Party, to be final and binding between and among the Parties
hereto.  Subject to Section 5 hereof, this Settlement Agreement shall bind and
inure to the benefit of the Parties hereto and their respective predecessors,
successors, heirs, and assigns.

 

11.           Representations and Warranties.  The Parties make the following
representations and warranties to one another:

 

11.1         THQ represents and warrants that, to the best of its present
knowledge, none of its current or former employees had any knowledge of the
payments made by Jakks to Shenker at issue in the Actions when those payments
were made or at any time prior to execution of the 1998 license.

 

8

--------------------------------------------------------------------------------


 

11.2         Each of the Parties hereto acknowledges that no other Party, nor
any agent or attorney of any other Party, has made any promise, representation,
or warranty, whatsoever, express or implied, not contained herein, concerning
the subject matter hereof, to induce it to execute this instrument.  Each of the
Parties acknowledges that it has not executed this instrument in reliance on any
such promise, representation, or warranty not contained herein.

 

11.3         Each of the Parties hereto has read this Settlement Agreement
carefully and knows and understands the contents thereof.  Each of the Parties
is fully aware of the legal and binding effect of this Settlement Agreement
(subject to Section 5 hereof).  Each of the Parties has made such an
investigation of the facts pertinent to this Settlement Agreement and of all the
matters pertaining thereto as it deemed necessary.

 

11.4         Each of the Parties hereto acknowledges that it has been
represented by counsel in the preparation, negotiation and execution of this
Settlement Agreement, and that it has executed this document with the consent
and the advice of such legal counsel.

 

11.5         Each of the Parties hereto acknowledges and agrees that the terms
of this Settlement Agreement are contractual and not merely recitals and are the
result of negotiations between Parties of equal bargaining positions.  All
recitals are incorporated by reference into this Settlement Agreement.

 

11.6         WWE represents and warrants that no person or entity other than WWE
has, or has had, any interest in any of WWE’s Released Claims; that WWE has the
sole rights and exclusive authority to execute this Settlement Agreement; and
that WWE has not sold, assigned, transferred, conveyed or otherwise disposed of
any of WWE’s Released Claims.

 

11.7         THQ represents and warrants that no other person or entity has, or
has had, any interest in any of THQ’s Released Claims; that it has the sole
rights and exclusive authority to execute this Settlement Agreement; and that it
has not sold, assigned, transferred, conveyed or otherwise disposed of any of
THQ’s Released Claims.

 

12.           Governing Law.  This Settlement Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of New York,
without giving effect to its choice of law provisions.  The Parties consent and
agree to the exclusive jurisdiction and venue of the state and federal courts in
the City of New York in the State of New York (“New York City”), with respect to
any action arising out of or in connection with this Settlement Agreement and/or
any breach or alleged breach of any provision of this Settlement Agreement; and
each Party waives any objection as to improper venue and any objection that any
state or federal court in New York City is an inconvenient forum.

 

9

--------------------------------------------------------------------------------


 

13.           Joint Preparation.  This Settlement Agreement shall be construed
without regard to the Party or Parties responsible for their preparation, and
shall be deemed as prepared jointly by the Parties hereto.  In resolving any
ambiguity and/or uncertainty existing herein, the Parties agree that no
consideration and/or weight shall be given to the identity of the Party drafting
said documents.

 

14.           Integration.  This Settlement Agreement and all agreements noted
herein solely to the extent that they are noted as surviving this Settlement
Agreement, including the 1998 License, the New License and the Warrant and
Related Registration Rights Agreement as well as any other exhibit(s) hereto,
constitutes the entire agreement and understanding between the Parties
concerning the subject matter hereof, and supersedes and replaces all prior
negotiations, proposed agreements and agreements, written or oral, between the
Parties relating thereto.  This Settlement Agreement may be amended, modified,
canceled, and/or waived only by a written instrument that expressly refers to
this Settlement Agreement and is executed subsequent to this Settlement
Agreement by duly authorized representatives of each of the Parties.

 

15.           Notices.  All notices required and/or permitted hereunder must be
given in writing and shall be sent, by personal or overnight delivery (including
but not limited to, by messenger service) addressed as follows:

 

To WWE:              Jared Bartie

World Wrestling Entertainment, Inc.

1241 East Main Street

Stamford, CT 06902

 

and

 

Jerry S. McDevitt

K&L Gates LLP

535 Smithfield Street

Pittsburgh, PA 15222

 

To THQ:                THQ Inc.

Executive Vice President – Business and Legal Affairs

29903 Agoura Road

Agoura Hills, CA 91301

 

and

 

Steven A. Marenberg

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, CA 90067

 

16.           Severability.    If any part, term, and/or provision of this
Settlement Agreement is held by a court or other tribunal to be invalid,
illegal, and/or otherwise

 

10

--------------------------------------------------------------------------------


 

unenforceable, such part, term, and/or provision shall be inoperative and void
insofar as it is in conflict with law, but the validity of the remaining parts,
terms, and/or provisions shall not be affected and the rights and obligations of
the Parties shall be construed and enforced as if this Settlement Agreement did
not contain the particular part, term, and/or provision held to be invalid
and/or unenforceable.  This provision shall not apply to Sections 1, 2, 3, 4, 5,
9, 10, 11 and 14 of this Settlement Agreement, said terms being integral and
non-severable parts of this Settlement Agreement, without which it would not
have been entered into by the Parties.

 

17.           Headings.  The headings and captions used in this Settlement
Agreement are for convenience only and shall not be deemed to affect in any way
the language of the provisions to which they refer.

 

18.           Counterparts.  This Settlement Agreement may be executed by
facsimile and in any number of counterparts, which together shall constitute one
instrument.

 

IN WITNESS WHEREOF, the Parties, and each of them, have executed and dated this
Settlement Agreement next to their respective signatures.

 

 

Dated:

 

 

World Wrestling Entertainment, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

THQ Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title

 

 

11

--------------------------------------------------------------------------------